911 F.2d 731
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fred E. CHRISTIAN, Plaintiff-Appellant,v.John GLUCH, The Bureau of Prisons, Defendants-Appellees.
No. 89-2117.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1990.

1
Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and JARVIS, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Fred Christian filed a civil rights action against the Federal Bureau of Prisons and John Gluch, the Warden of the Federal Correctional Institution, Milan, Michigan.  The complaint, filed under authority of Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), sought redress for alleged eighth amendment violations suffered by Christian during his stay in the Milan facility.  The district court ultimately dismissed the complaint and this appeal followed.  The parties have briefed the issues, Christian proceeding without counsel.


4
Upon consideration, we find that the district court properly dismissed the complaint.  Christian not only failed to allege any personal involvement by the defendants in the claimed deprivations, but also failed to articulate any condition that could be characterized as cruel and unusual punishment.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James H. Jarvis, U.S. District Judge for the Eastern District of Tennessee, sitting by designation